DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are pending and examined on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,660,801. Although the claims at issue are not identical, they are not patentably distinct from each other because said patented claim recites all of the currently pending limitations including an article comprising a main body and a ring-like belt having a front belt and a back belt, the main body having a crotch panel between front and back waist panels and an outer cover layer and a backsheet on a body-facing surface of the outer cover layer, the outer cover is absent in a region on the front and back waist panels where there is a belt artwork, a crotch artwork and the belt artwork are printed on the backsheet, an opacity of the outer cover layer (OC) is from about 15% to about 70%.  The patented claim includes more limitations than the current claim 1 by reciting a difference of less than 20% between OC and opacity of the front and/or back belts where there is an artwork.
Examiner’s Comments
Applicant recites at the end of Claim 1 that “an opacity of one or both of the front belt and the back belt comprising the belt artwork is OB.”  While there is nothing wrong with reciting such a limitation, but said limitation appears extraneous for Claim 1 because it does not further limit the claimed invention.  No specific value or range of values for the opacity is claimed, thus any article that has a front or back belt having belt artwork can meet the limitation.  Examiner recommends moving said limitation to claim 2.
Allowable Subject Matter
Claims 1-10 contain allowable subject matter.  Note the obvious-type double patenting rejection of claim 1.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 1, Otsubo et al. (US 2012/0283682) discloses an absorbent article having front and back belts (20 & 30, Fig. 3) discontinuous of each other in a longitudinal direction (Y direction) of the article, a main body (50) attached to the front and back belts, the main body comprising a backsheet (57) and an outer cover layer (40), the outer cover being shorter than the backsheet but longer than a crotch panel length (see Fig. 4, “crotch panel length” is the shortest longitudinal distance between the front and back belts).  Otsubo further discloses belt artwork and crotch artwork, where the outer cover does not cover the belt artwork.  However, the Otsubo artwork are not printed on the backsheet.  The Otsubo belt artwork is printed on a sheet (front or rear graphic films 22, 32, Fig. 3) that forms an inner surface of the front or back belt and the crotch artwork is printed on a sheet (42) that forms the outer cover layer (40, see Fig. 5).  There is no motivation to move these graphics to the backsheet because that would require one skilled in the art to also change out the materials that form the outer cover layer and the belts in order to make the graphic still viewable from the outside.  Given the location of the Otsubo backsheet, it appears that one skilled in the art would also have to remove fixing sheet (45) from the article, which can likely lead to the article to fall apart easily.
Gassner et al. (US 2014/0163509) teaches an absorbent article with an outer cover layer (102) shorter than a backsheet (62) and longer than a crotch panel of the article (see Fig. 5).  Gassner does not mention the opacity of different sections of the article or belt artwork and crotch artwork.  
Yoshioka et al. (US 2013/0317468) teaches an absorbent article having graphics (on graphic display sheet 24) in the front and back belt regions and an outer cover layer (44) that is shorter than a backsheet (42) but not longer than a crotch panel of the article.  Yoshioka does not teach crotch artwork or the opacity of the outer cover layer.  
Morimoto et al. (US 2013/0317471) teaches an absorbent article having front and back belt artwork and crotch artwork but fails to disclose how portions of the artwork are disposed in regions where the outer cover layer is absent and how the outer cover layer’s size relates to the backsheet and the crotch panel.  Morimoto also discloses that tummy belt regions (left and right side panels of the front and back belt portions) of the article have an opacity of 15 points less than that of the belt waist.  
Claims 2-10 are allowable at least for being dependent from claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        30 September 2022